Exhibit 10.6

Pure Storage, Inc.

Restricted Stock Unit Grant Notice

(2015 Equity Incentive Plan)

Pure Storage, Inc.  (the “Company”), pursuant to Section 6(b) of the Company’s
2015 Equity Incentive Plan (the “Plan”), hereby awards to Participant a
Restricted Stock Unit Award for the number of shares of the Company’s Common
Stock (“Restricted Stock Units”) set forth below (the “Award”).  The Award is
subject to all of the terms and conditions as set forth in this notice of grant
(this “Restricted Stock Unit Grant Notice”), the Restricted Stock Unit Award
Agreement (the “Award Agreement”), including any special terms and conditions
for Participant’s country set forth in the appendix attached to the Award
Agreement as Exhibit A (the “Appendix”), and in the Plan, all of which are
attached hereto and incorporated herein in their entirety.  Capitalized terms
not otherwise defined herein shall have the meanings set forth in the Plan or
the Award Agreement.  In the event of any conflict between the terms in the
Award and the Plan, the terms of the Plan shall control.

 

Participant:

 

 

Date of Grant:

 

 

Vesting Commencement Date:

 

 

Number of Restricted Stock Units/Shares:

 

 

 

Vesting Schedule:

 

The shares subject to the Award shall vest as follows:

 

 

 

Issuance Schedule:

 

Subject to any change on a Capitalization Adjustment, one share of Common Stock
will be issued for each Restricted Stock Unit that vests at the time set forth
in Section 6 of the Award Agreement.

 

Mandatory Sale to Cover Withholding Tax:

 

 

 

 

 

As a condition to acceptance of this Award, to the greatest extent permitted
under the Plan and applicable law, any withholding obligations for applicable
Tax-Related Items (as defined in Section 10 of the Award Agreement) will be
satisfied through the sale of a number of the shares of Common Stock subject to
the Award as determined in accordance with Section 10 of the Award Agreement and
the remittance of the cash proceeds of such sale to the Company.  Under the
Award Agreement, the Company is authorized and directed by Participant to make
payment from the cash proceeds of this sale directly to the appropriate taxing
authorities in an amount equal to the withholding obligation for Tax-Related
Items.  It is the Company’s intent that the mandatory sale to cover withholding
obligations for Tax-Related Items imposed by the Company on Participant in
connection with the receipt of this Award comply with the requirements of
Rule 10b5-1(c)(1)(i)(B) under the Exchange Act and be interpreted to comply with
the requirements of Rule 10b5-1(c).  

1

--------------------------------------------------------------------------------

Additional Terms/Acknowledgements:  Participant acknowledges receipt of, and
understands and agrees to, this Restricted Stock Unit Grant Notice, the Award
Agreement (including the Appendix) and the Plan.  Participant further
acknowledges that as of the Date of Grant, this Restricted Stock Unit Grant
Notice, the Award Agreement (including the Appendix), and the Plan set forth the
entire understanding between Participant and the Company regarding the
acquisition of the Common Stock pursuant to the Award specified above and
supersede all prior oral and written agreements on the terms of this Award with
the exception, if applicable, of (i) any compensation recovery policy that is
adopted by the Company or is otherwise required by applicable law, and (ii) any
written employment or severance arrangement that would provide for vesting
acceleration of this Award upon the terms and conditions set forth therein.  

By accepting this Award, Participant acknowledges having received and read this
Restricted Stock Unit Grant Notice, the Award Agreement (including the Appendix)
and the Plan and agrees to all of the terms and conditions set forth in these
documents.  Participant consents to receive Plan documents by electronic
delivery and to participate in the Plan through an on-line or electronic system
established and maintained by the Company or a Company Designee.

 

Pure Storage, Inc.

 

Participant

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

 

Signature

 

 

 

Signature

 

 

 

 

 

 

 

Title:

 

 

 

Date:

 

 

 

 

 

 

 

 

 

Date:

 

 

 

 

 

 

Attachments:

Restricted Stock Unit Award Agreement (including the Appendix) and 2015 Equity
Incentive Plan

A copy of the 2015 Equity Incentive Plan Prospectus is located at:

https://sites.google.com/a/purestorage.com/hub/finance/stock/eip

2

--------------------------------------------------------------------------------

Attachment I

Restricted Stock Unit Award Agreement

3

--------------------------------------------------------------------------------

Pure Storage, Inc.

Restricted Stock Unit Award Agreement

(2015 Equity Incentive Plan)

Pursuant to the Restricted Stock Unit Grant Notice (the “Grant Notice”) and this
Restricted Stock Unit Award Agreement, including any special terms and
conditions for your country set forth in the appendix attached hereto as Exhibit
A (the “Appendix” and, together with the Restricted Stock Unit Award Agreement,
the “Agreement”), Pure Storage, Inc.  (the “Company”) has awarded you a
Restricted Stock Unit Award (the “Award”) pursuant to Section 6(b) of the
Company’s 2015 Equity Incentive Plan (the “Plan”) for the number of Restricted
Stock Units/shares indicated in the Grant Notice.  Capitalized terms not
explicitly defined in this Agreement or the Grant Notice shall have the same
meanings given to them in the Plan.  The terms of your Award, in addition to
those set forth in the Grant Notice, are as follows.

1. Grant of the Award.  This Award represents the right to be issued on a future
date one (1) share of Common Stock for each Restricted Stock Unit that vests on
the applicable vesting date(s) (subject to any adjustment under Section 3 below)
as indicated in the Grant Notice.  As of the Date of Grant, the Company will
credit to a bookkeeping account maintained by the Company or a Company Designee,
for your benefit (the “Account”) the number of Restricted Stock Units/shares of
Common Stock subject to the Award.  

2. Vesting.  Subject to the limitations contained herein, your Award will vest,
if at all, in accordance with the vesting schedule provided in the Grant Notice,
provided that vesting will cease upon the termination of your Continuous
Service, except in the case of your death.  Upon such termination of your
Continuous Service (except in the case of your death), the Restricted Stock
Units/shares of Common Stock credited to the Account that were not vested on the
date of such termination will be forfeited at no cost to the Company and you
will have no further right, title or interest in or to such underlying shares of
Common Stock.  

If your Continuous Service terminates by reason of your death, vesting of your
Award will be accelerated and the shares of Common Stock subject to your Award
will be issued to your executor, the administrator of your estate or your legal
heirs in accordance with Section 5(a) and Section 6 below.

For purposes of your Award, your Continuous Service will be considered
terminated (regardless of the reason of termination, whether or not later found
to be invalid or in breach of employment or other laws or rules in the
jurisdiction where you are providing service or the terms of your employment or
service agreement, if any) effective as of the date that you cease to actively
provide services to the Company or any Affiliate and will not be extended by any
notice period (e.g., employment or service would not include any contractual
notice or any period of “garden leave” or similar period mandated under
employment or other laws in the jurisdiction where you are employed or providing
services or the terms of your employment or service agreement, if any); the
Board shall have exclusive discretion to determine when you are no longer
actively employed or providing services for purposes of the Plan (including
whether you still may be considered to be providing services while on a leave of
absence).

4

--------------------------------------------------------------------------------

3. Number of Shares.  The number of Restricted Stock Units/shares subject to
your Award may be adjusted from time to time for Capitalization Adjustments, as
provided in the Plan.  Any additional Restricted Stock Units, shares, cash or
other property that become subject to the Award pursuant to this Section 3, if
any, shall be subject, in a manner determined by the Board, to the same
forfeiture restrictions, restrictions on transferability, and time and manner of
delivery as applicable to the other Restricted Stock Units and shares covered by
your Award.  Notwithstanding the provisions of this Section 3, no fractional
shares or rights for fractional shares of Common Stock shall be created pursuant
to this Section 3.  Any fraction of a share will be rounded down to the nearest
whole share.

4. Compliance.  You may not be issued any Common Stock under your Award unless
the shares of Common Stock underlying the Restricted Stock Units are either (i)
then registered under the Securities Act, or (ii) the Company has determined
that such issuance would be exempt from the registration requirements of the
Securities Act.  Your Award must also comply with other applicable laws and
regulations governing the Award, including any state, federal and foreign laws,
and you shall not receive such Common Stock if the Company determines that such
receipt would not be in material compliance with such laws and regulations.

5. Transfer Restrictions.  Prior to the time that shares of Common Stock have
been delivered to you, you may not transfer, pledge, sell or otherwise dispose
of this Award or the shares issuable in respect of your Award, except as
expressly provided in this Section 5.  For example, you may not use shares that
may be issued in respect of your Restricted Stock Units as security for a
loan.  The restrictions on transfer set forth herein will lapse upon delivery to
you of shares in respect of your vested Restricted Stock Units.  

(a) Death.  Your Award is transferable by will and by the laws of descent and
distribution.  At your death, your executor, the administrator of your estate or
your legal heirs shall be entitled to receive, on behalf of your estate, the
shares of Common Stock that vest upon your death in accordance with Section 2
above.  

(b) Domestic Relations Orders.  Upon receiving written permission from the Board
or its duly authorized designee, and provided that you and the designated
transferee enter into transfer and other agreements required by the Company, you
may transfer your right to receive the distribution of Common Stock or other
consideration hereunder, pursuant to a domestic relations order or marital
settlement agreement that contains the information required by the Company to
effectuate the transfer.  You are encouraged to discuss the proposed terms of
any division of this Award with the Company General Counsel prior to finalizing
the domestic relations order or marital settlement agreement to verify that you
may make such transfer, and if so, to help ensure the required information is
contained within the domestic relations order or marital settlement agreement.

6. Date of Issuance.  

(a) The issuance of shares in respect of the Restricted Stock Units is intended
to comply with Treasury Regulations Section 1.409A-1(b)(4) and will be construed
and administered in such a manner.  Subject to the satisfaction of any
Tax-Related Items (as defined in Section 10 below), in the event one or more
Restricted Stock Units vests, the Company shall issue to you

5

--------------------------------------------------------------------------------

one (1) share of Common Stock for each Restricted Stock Unit that vests on the
applicable vesting date(s) (subject to any adjustment under Section 3
above).  The issuance date determined by this paragraph is referred to as the
“Original Issuance Date”.  

(b) If the Original Issuance Date falls on a date that is not a business day,
delivery shall instead occur on the next following business day.  In addition,
if:

(i) the Original Issuance Date occurs during a “closed window period” applicable
to you, as determined by the Company in accordance with the Company’s
then-effective policy on trading in Company securities when you are otherwise
not permitted to sell shares of Common Stock on an established stock exchange or
stock market  (for the avoidance of doubt, sales pursuant to a previously
established written trading plan that meets the requirements of Rule 10b5-1
under the Exchange Act and was entered into in compliance with the Company’s
policies (a “10b5-1 Plan”) or pursuant to the mandatory “same day sale”
commitment described in section 10(d) hereof shall be considered made at a time
when you are permitted to sell shares of Common Stock on an established stock
exchange or stock market for the purposes of this Section 6(b)(i)), and

(ii) either (1) Tax-Related Items do not apply, or (2) the Company decides,
prior to the Original Issuance Date, (A) not to satisfy the Tax-Related Items by
withholding shares of Common Stock from the shares otherwise due, on the
Original Issuance Date, to you under this Award, and (B) not to permit you to
pay your Tax-Related Items in cash or withhold such Tax-Related Items from other
compensation otherwise payable to you by the Company or the Employer (as defined
in Section 10 below),

then the shares that would otherwise be issued to you on the Original Issuance
Date will not be delivered on such Original Issuance Date and will instead be
delivered on the first business day when you are not prohibited from selling
shares of the Company’s Common Stock in the open public market, but in no event
later than December 31 of the calendar year in which the Original Issuance Date
occurs (that is, the last day of your taxable year in which the Original
Issuance Date occurs), or, if and only if permitted in a manner that complies
with Treasury Regulations Section 1.409A-1(b)(4), no later than the date that is
the 15th day of the third calendar month of the applicable year following the
year in which the shares of Common Stock under this Award are no longer subject
to a “substantial risk of forfeiture” within the meaning of Treasury Regulations
Section 1.409A-1(d).

(c) The form of delivery (e.g., a stock certificate or electronic entry
evidencing such shares) shall be determined by the Company.  

7. Dividends.  You shall receive no benefit or adjustment to your Award with
respect to any cash dividend, stock dividend or other distribution that does not
result from a Capitalization Adjustment.  

8. Restrictive Legends.  The shares of Common Stock issued under your Award
shall be endorsed with appropriate legends as determined by the Company.

9. Execution of Documents.  You hereby acknowledge and agree that the manner
selected by the Company by which you indicate your consent to your Grant Notice
is also

6

--------------------------------------------------------------------------------

deemed to be your execution of your Grant Notice and of this Agreement.  You
further agree that such manner of indicating consent may be relied upon as your
signature for establishing your execution of any documents to be executed in the
future in connection with your Award.

10. Responsibility for taxes.  

(a) You acknowledge that, regardless of any action the Company or, if different,
your employer (the “Employer”) takes with respect to any or all income tax,
social insurance, payroll tax, fringe benefit tax, payment on account or other
tax-related withholding (“Tax-Related Items”), the ultimate liability for all
Tax-Related Items is and remains your responsibility and may exceed the amount
actually withheld by the Company or the Employer.  You further acknowledge that
the Company and the Employer (i) make no representations or undertakings
regarding the treatment of any Tax-Related Items in connection with any aspect
of your Restricted Stock Units, including the grant of the Restricted Stock
Units, the vesting and settlement of the Restricted Stock Units, the delivery or
sale of any shares of Common Stock and the issuance of any dividends, and (ii)
do not commit to and are under no obligation to structure the terms of the grant
or any aspect of your Award to reduce or eliminate your liability for
Tax-Related Items or achieve any particular tax result.   You acknowledge and
agree that you will not make any claim against the Company, or any of its
Officers, Directors, Employees or Affiliates for Tax-Related Items arising from
your Award or your other compensation.  Further, if you are subject to
Tax-Related Items in more than one jurisdiction, you acknowledge that the
Company and/or  the Employer may be required to withhold or account for
Tax-Related Items in more than one jurisdiction.

(b) Prior to the relevant taxable or tax withholding event, as applicable, you
agree to make adequate arrangements satisfactory to the Company and/or the
Employer to satisfy all Tax-Related Items.  Specifically, pursuant to Section
10(d) below, you have agreed to a “same day sale” commitment with a
broker-dealer that is a member of the Financial Industry Regulatory Authority (a
“FINRA Dealer”) whereby you have (except in the case of Officers, as set forth
below) irrevocably agreed to sell a portion of the shares of Common Stock to be
delivered in connection with your Restricted Stock Units to satisfy any
withholding obligations for Tax-Related Items and whereby the FINRA Dealer has
committed to forward the proceeds necessary to satisfy any withholding
obligations for Tax-Related Items directly to the Company and/or the
Employer.  If, for any reason, such “same day sale” commitment pursuant to
Section 10(d) does not result in sufficient proceeds to satisfy any withholding
obligations for Tax-Related Items, or you are an Officer and have provided
notice to the Company at least five business days prior to a vesting date of
your election to opt out of the “same day sale” commitment under Section 10(d)
with respect to such vesting date, you authorize the Company and/or the
Employer, or their respective agents, at their discretion, to satisfy their
withholding obligations with regard to all Tax-Related Items by one or a
combination of the following:  (i) withholding from your wages or other cash
compensation paid to you by the Company or the Employer; (ii) withholding a
number of shares of Common Stock having a fair market value determined by the
Company as of the date of the relevant taxable or tax withholding event, as
applicable, that are otherwise deliverable to you upon settlement; provided,
however, that to the extent necessary to qualify for an exemption from
application of Section 16(b) of the Exchange Act, if applicable, such share
withholding procedure be subject to the express prior approval of the
Compensation Committee;

7

--------------------------------------------------------------------------------

or (iv) causing you to tender a cash payment (which may be in the form of a
check, electronic wire transfer or other method permitted by the Company).

(c) Depending on the withholding method, the Company or the Employer may
withhold or account for Tax-Related Items by considering applicable minimum
statutory withholding amounts or other applicable withholding rates, including
maximum applicable rates, in which case you may receive a refund of any
over-withheld amount in cash and will have no entitlement to the Common Stock
equivalent.  If the obligation for Tax-Related Items is satisfied by withholding
in shares of Common Stock, for tax purposes, you are deemed to have been issued
the full number of shares of Common Stock subject to the vested Restricted Stock
Units notwithstanding that a number of the shares of Common Stock are held back
solely for the purpose of paying the Tax-Related Items.

(d) You hereby acknowledge and agree to the following:

(i) I hereby appoint Morgan Stanley Smith Barney LLC (or any successor agent
determined by the Company) as my agent (the “Agent”), and authorize the Agent
to:

(1) Sell on the open market at the then prevailing market price(s), on my
behalf, as soon as practicable on or after each date on which shares of Common
Stock underlying my Restricted Stock Units vest and are issued, the number
(rounded up to the next whole number) of the shares of Common Stock to be
delivered to me in connection with the vesting of those shares sufficient to
generate proceeds to cover (1) any withholding obligations for Tax-Related Items
arising in connection with the Award, and (2) all applicable fees and
commissions due to, or required to be collected by, the Agent with respect
thereto; and

(2) Remit any remaining funds to me.  

(ii) I hereby authorize the Company and the Agent to cooperate and communicate
with one another to determine the number of shares of Common Stock underlying my
Restricted Stock Units that must be sold pursuant to this Section 10(d).

(iii) I understand that the Agent may effect sales as provided in this Section
10(d) in one or more sales and that the average price for executions resulting
from bunched orders will be assigned to my account.  In addition, I acknowledge
that it may not be possible to sell shares of Common Stock as provided by in
this Section 10(d) due to (i) a legal or contractual restriction applicable to
me or the Agent, (ii) a market disruption, (iii) rules governing order execution
priority on the national exchange where the Common Stock may be traded or (iv)
applicable law restricting such sale.  In the event of the Agent’s inability to
sell shares of Common Stock, I will continue to be responsible for the timely
payment to the Company of all Tax-Related Items that are required by applicable
laws and regulations to be withheld.

(iv) I acknowledge that regardless of any other term or condition of this
Section 10(d), the Agent will not be liable to me for (a) special, indirect,
punitive, exemplary, or consequential damages, or incidental losses or damages
of any kind, or (b) any failure to perform or for any delay in performance that
results from a cause or circumstance that is beyond its reasonable control.  

8

--------------------------------------------------------------------------------

(v) I hereby agree to execute and deliver to the Agent any other agreements or
documents as the Agent reasonably deems necessary or appropriate to carry out
the purposes and intent of this Section 10(d).  The Agent is a third-party
beneficiary of this Section 10(d).

(vi) This Section 10(d) shall terminate not later than the date on which all
Tax-Related Items arising in connection with the Award have been satisfied.

(vii) Officers may, on notice delivered five or more business days prior to a
vesting date, opt out of the “same day sale” commitment under this Section 10(d)
with respect to such vesting date provided alternate arrangements acceptable to
the Company to satisfy any withholding obligation for Tax-Related Items have
been made, as described in Section 10(a).

(viii) I hereby authorize the Company to appoint a successor Agent should Morgan
Stanley Smith Barney LLC (or its successor) resign as Agent or be replaced by
the Company.

(e) You agree to pay to the Company or the Employer any amount of Tax-Related
Items that the Company or the Employer may be required to withhold or account
for as a result of your participation in the Plan that cannot be satisfied by
the means previously described.  You acknowledge and agree that the Company may
refuse to issue or deliver the shares of Common Stock, or the proceeds of the
sale of shares of Common Stock, if you fail to comply with the your obligations
in connection with the Tax-Related Items.  

11. Award not a Service Contract.  

(a) Nothing in this Agreement (including, but not limited to, the vesting of
your Award or the issuance of the shares subject to your Award), the Plan or any
covenant of good faith and fair dealing that may be found implicit in this
Agreement or the Plan shall: (i) confer upon you any right to continue in the
employ of, or affiliation with, the Company, the Employer or any other
Affiliate; (ii) constitute any promise or commitment by the Company, the
Employer or any other Affiliate regarding the fact or nature of future
positions, future work assignments, future compensation or any other term or
condition of employment or affiliation; (iii) confer any right or benefit under
this Agreement or the Plan unless such right or benefit has specifically accrued
under the terms of this Agreement or Plan; or (iv) deprive the Company or the
Employer of the right to terminate you at any time and without regard to any
future vesting opportunity that you may have.  

(b) The Company has the right to reorganize, sell, spin-out or otherwise
restructure one or more of its businesses or Affiliates at any time or from time
to time, as it deems appropriate (a “reorganization”).  Such a reorganization
could result in the termination of your Continuous Service, or the termination
of Affiliate status of the Employer and the loss of benefits available to you
under this Agreement, including but not limited to, the termination of the right
to continue vesting in the Award.  This Agreement, the Plan, the transactions
contemplated hereunder and the vesting schedule set forth herein or any covenant
of good faith and fair dealing that may be found implicit in any of them do not
constitute an express or implied promise of continued engagement as an Employee
or Consultant for the term of this Agreement, for any period, or at all, and
shall not interfere in any way with the Company’s right to conduct a
reorganization.

9

--------------------------------------------------------------------------------

12. Nature of Grant.  In accepting your Award, you acknowledge, understand and
agree that:

(a) the Plan is established voluntarily by the Company, it is discretionary in
nature and it may be modified, amended, suspended or terminated by the Company
at any time, to the extent permitted under the Plan;

(b) the Award is voluntary and occasional and does not create any contractual or
other right to receive future Awards (whether on the same or different terms),
or benefits in lieu of an Award, even if an Award has been granted in the past;

(c) all decisions with respect to future awards of Restricted Stock Units or
other grants, if any, will be at the sole discretion of the Committee,
including, but not limited to, the form and timing of the grant, the number of
shares of Common Stock subject to the grant, and the vesting provisions
applicable to the grant;

(d) you are voluntarily participating in the Plan;

(e) the Award and the shares of Common Stock subject to the Award, and the
income and value of same, are not intended to replace any pension rights or
compensation;

(f) the Award and the shares of Common Stock subject to the Award, and the
income and value of same, are not part of normal or expected compensation for
any purpose, including, without limitation calculating any severance,
resignation, termination, redundancy, dismissal, end-of-service payments,
bonuses, long-service awards, pension or retirement or welfare benefits or
similar payments;

(g) the future value of the shares of Common Stock underlying the Award is
unknown, indeterminable and cannot be predicted with certainty;

(h) no claim or entitlement to compensation or damages shall arise from
forfeiture of the Award resulting from the termination of your Continuous
Service (for any reason whatsoever whether or not later found to be invalid or
in breach of employment laws in the jurisdiction where you are employed or the
terms of your employment agreement, if any), and in consideration of the grant
of the Award to which you are otherwise not entitled, you irrevocably agree
never to institute any claim against the Company or any Affiliate, waive your
ability, if any, to bring any such claim, and release the Company and all
Affiliates from any such claim; if, notwithstanding the foregoing, any such
claim is allowed by a court of competent jurisdiction, then, by participating in
the Plan, you shall be deemed irrevocably to have agreed not to pursue such
claim and agree to execute any and all documents necessary to request dismissal
or withdrawal of such claim;

(i) unless otherwise provided herein, in the Plan or by the Company in its
discretion, the Award and the benefits evidenced by this Agreement do not create
any entitlement to have the Award or any such benefits transferred to, or
assumed by, another company nor to be exchanged, cashed out or substituted for,
in connection with any corporate transaction affecting the shares of Common
Stock;

10

--------------------------------------------------------------------------------

(j) neither the Company nor any Affiliate shall be liable for any exchange rate
fluctuation between your local currency and the United States Dollar that may
affect the value of the Award or of any amounts due to you pursuant to the
settlement of the Award or the subsequent sale of any shares of Common Stock
acquired upon settlement; and

(k) the Award and the shares of Common Stock subject to the Award, and the
income and value of same, are not granted as consideration for, or in connection
with, the service you may provide as a director of an Affiliate.

13. No Advice Regarding Grant.  The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendations regarding your
participation in the Plan, or your acquisition or sale of the underlying shares
of Common Stock.  You are hereby advised to consult with your own personal tax,
legal and financial advisors regarding your participation in the Plan before
taking any action related to the Plan.

14. Data Privacy.  You hereby explicitly and unambiguously consent to the
collection, use and transfer, in electronic or other form, of your personal data
as described in this Agreement and any other grant materials by and among, as
applicable, Employer, the Company and any other Affiliate for the exclusive
purpose of implementing, administering and managing your participation in the
Plan.  

You understand that the Company and  the Employer may hold certain personal
information about you, including, but not limited to, your name, home address
and telephone number, date of birth, social insurance number or other
identification number, salary, nationality, job title, any shares of stock or
directorships held in the Company, details of all Restricted Stock Units or any
other entitlement to shares of stock awarded, canceled, vested, unvested or
outstanding in your favor (“Data”), for the exclusive purpose of implementing,
administering and managing the Plan.  

You understand that Data will be transferred to Morgan Stanley Smith Barney LLC,
or such other stock plan service provider as may be selected by the Company in
the future, which is assisting the Company with the implementation,
administration and management of the Plan.  You understand that the recipients
of Data may be located in the United States or elsewhere, and that the
recipient’s country (e.g., the United States) may have different data privacy
laws and protections than your country.  You understand that if you reside
outside the United States, you may request a list with the names and addresses
of any potential recipients of Data by contacting your local human resources
representative.  You authorize the Company, Morgan Stanley Smith Barney LLC and
any possible recipients which may assist the Company (presently or in the
future) with implementing, administering and managing the Plan to receive,
possess, use, retain and transfer Data, in electronic or other form, for the
sole purposes of implementing, administering and managing your participation in
the Plan.  You understand that Data will be held only as long as is necessary to
implement, administer and manage your participation in the Plan.  You understand
that if you reside outside the United States, you may, at any time, view Data,
request additional information about the storage and processing of Data, require
any necessary amendments to Data or refuse or withdraw the consents herein, in
any case without cost, by contacting in writing your local human resources
representative.  Further, you understand that you are providing the consents
herein on a

11

--------------------------------------------------------------------------------

purely voluntary basis.  If you do not consent, or if you later seek to revoke
your consent, your employment status or service with the Company or any
Affiliate will not be affected; the only consequence of refusing or withdrawing
your consent is that the Company would not be able to grant Restricted Stock
Units or other equity awards to you or administer or maintain such
awards.  Therefore, you understand that refusing or withdrawing your consent may
affect your ability to participate in the Plan.  For more information on the
consequences of your refusal to consent or withdrawal of consent, you understand
that you may contact your local human resources representative.

15. Unsecured Obligation.  Your Award is unfunded, and as a holder of a vested
Award, you shall be considered an unsecured creditor of the Company with respect
to the Company’s obligation, if any, to issue shares or other property pursuant
to this Agreement.  You shall not have voting or any other rights as a
stockholder of the Company with respect to the shares to be issued pursuant to
this Agreement until such shares are issued to you pursuant to Section 6 of this
Agreement.  Upon such issuance, you will obtain full voting and other rights as
a stockholder of the Company.  Nothing contained in this Agreement, and no
action taken pursuant to its provisions, shall create or be construed to create
a trust of any kind or a fiduciary relationship between you and the Company or
any other person.  

16. Notices.  Any notice or request required or permitted hereunder shall be
given in writing to each of the other parties hereto and shall be deemed
effectively given on the earlier of (i) the date of personal delivery, including
delivery by express courier, or delivery via electronic means, or (ii) the date
that is five (5) days after deposit in the United States Post Office (whether or
not actually received by the addressee), by registered or certified mail with
postage and fees prepaid, addressed at the following addresses, or at such other
address(es) as a party may designate by ten (10) days’ advance written notice to
each of the other parties hereto:

 

Company:

 

Pure Storage, Inc.

 

 

Attn: Head of Stock Administration

 

 

650 Castro Street, Suite 401

 

 

Mountain View, CA 94041-2155 USA

 

Participant:

 

Your address as on file with the Company at the time notice is given

17. Headings.  The headings of the Sections in this Agreement are inserted for
convenience only and shall not be deemed to constitute a part of this Agreement
or to affect the meaning of this Agreement.

18. Miscellaneous.

(a) The rights and obligations of the Company under your Award shall be
transferable by the Company to any one or more persons or entities, and all
covenants and agreements hereunder shall inure to the benefit of, and be
enforceable by, the Company’s successors and assigns.  

12

--------------------------------------------------------------------------------

(b) You agree upon request to execute any further documents or instruments
necessary or desirable in the sole determination of the Company to carry out the
purposes or intent of your Award.

(c) You agree that you will not sell, dispose of, transfer, make any short sale
of, grant any option for the purchase of, or enter into any hedging or similar
transaction with the same economic effect as a sale with respect to any shares
of Common Stock or other securities of the Company held by you, for a period of
180 days following the effective date of a registration statement of the Company
filed under the Securities Act or such longer period as the underwriters or the
Company will request to facilitate compliance with FINRA Rule 2711 or NYSE
Member Rule 472 or any successor or similar rules or regulation (the “Lock-Up
Period”).  You further agree to execute and deliver such other agreements as may
be reasonably requested by the Company or the underwriters that are consistent
with the foregoing or that are necessary to give further effect thereto.  In
order to enforce the foregoing covenant, the Company may impose stop-transfer
instructions with respect to your shares of Common Stock until the end of such
period.  You also agree that any transferee of any shares of Common Stock (or
other securities) of the Company held by you will be bound by this Section
16(c).  The underwriters of the Company’s stock are intended third party
beneficiaries of this Section 16(c) and will have the right, power and authority
to enforce the provisions hereof as though they were a party hereto.

(d) You acknowledge and agree that you have reviewed your Award in its entirety,
have had an opportunity to obtain the advice of counsel prior to executing and
accepting your Award and fully understand all provisions of your Award.

(e) All obligations of the Company under the Plan and this Agreement shall be
binding on any successor to the Company, whether the existence of such successor
is the result of a direct or indirect purchase, merger, consolidation, or
otherwise, of all or substantially all of the business and/or assets of the
Company.

19. Governing Plan Document.  Your Award is subject to all the provisions of the
Plan, the provisions of which are hereby made a part of your Award, and is
further subject to all interpretations, amendments, rules and regulations which
may from time to time be promulgated and adopted pursuant to the Plan.  Your
Award (and any compensation paid or shares issued under your Award) is subject
to recoupment in accordance with The U.S.  Dodd–Frank Wall Street Reform and
Consumer Protection Act and any implementing regulations thereunder, any
clawback policy adopted by the Company and any compensation recovery policy
otherwise required by applicable law.  No recovery of compensation under such a
clawback policy will be an event giving rise to a right to voluntarily terminate
employment upon a resignation for “good reason,” or for a “constructive
termination” or any similar term under any plan of or agreement with the
Company.

20. Language.  If you have received this Agreement, or any other document
related to this Award and/or the Plan translated into a language other than
English and if the meaning of the translated version is different than the
English version, the English version will control.

21. Insider Trading Restrictions/Market Abuse Laws.  You acknowledge  that,
depending on your country, you may be subject to insider trading restrictions
and/or market

13

--------------------------------------------------------------------------------

abuse laws, which may affect your ability to acquire or sell the shares of
Common Stock or rights to the shares of Common Stock under the Plan during such
times as you are considered to have “inside information” regarding the Company
(as defined by the laws in your country).  Any restrictions under these laws or
regulations are separate from and in addition to any restrictions that may be
imposed under any applicable Company insider trading policy.  You acknowledge
that it is your responsibility to comply with any applicable restrictions, and
you are advised to speak to your personal advisor on this matter.

22. Appendix.  Notwithstanding any provisions in this Restricted Stock Unit
Award Agreement, your Award shall be subject to the special terms and conditions
for your country set forth in the Appendix attached hereto as Exhibit
A.  Moreover, if you relocate to one of the countries included therein, the
terms and conditions for such country will apply to you to the extent the
Company determines that the application of such terms and conditions is
necessary or advisable for legal or administrative reasons.  The Appendix
constitutes part of this Restricted Stock Unit Award Agreement.

23. Imposition of Other Requirements.  The Company reserves the right to impose
other requirements on your participation in the Plan, and on any shares of
Common Stock acquired under the Plan, to the extent the Company determines it is
necessary or advisable for legal or administrative reasons, and to require you
to sign any additional agreements or undertakings that may be necessary to
accomplish the foregoing.

24. Governing Law/Venue.  This Agreement, is governed by the laws of the State
of Delaware without resort to that state’s conflicts of laws rules.  For
purposes of any action, lawsuit or other proceedings brought to enforce this
Agreement, including its Exhibit, relating to it, or arising from it, the
parties hereby submit to and consent to the sole and exclusive jurisdiction of
the courts within Santa Clara County, State of California, and no other courts,
where this grant is made and/or to be performed.

25. Severability.  If all or any part of this Agreement or the Plan is declared
by any court or governmental authority to be unlawful or invalid, such
unlawfulness or invalidity shall not invalidate any portion of this Agreement or
the Plan not declared to be unlawful or invalid.  Any Section of this Agreement
(or part of such a Section) so declared to be unlawful or invalid shall, if
possible, be construed in a manner which will give effect to the terms of such
Section or part of a Section to the fullest extent possible while remaining
lawful and valid.

26. Other Documents.  You acknowledge receipt of and the right to receive a
document providing the information required by Rule 428(b)(1) promulgated under
the Securities Act, which includes the Plan prospectus.  In addition, you
acknowledge receipt of the Company’s Insider Trading Policy.  

27. Amendment.  This Agreement may not be modified, amended or terminated except
by an instrument in writing, signed by you and by a duly authorized
representative of the Company.  Notwithstanding the foregoing, this Agreement
may be amended solely by the Board by a writing which specifically states that
it is amending this Agreement, so long as a copy of such amendment is delivered
to you, and provided that, except as otherwise expressly provided in the Plan,
no such amendment materially adversely affecting your rights hereunder may be

14

--------------------------------------------------------------------------------

made without your written consent.  Without limiting the foregoing, the Board
reserves the right to change, by written notice to you, the provisions of this
Agreement in any way it may deem necessary or advisable to carry out the purpose
of the Award as a result of any change in applicable laws or regulations or any
future law, regulation, ruling, or judicial decision, provided that any such
change shall be applicable only to rights relating to that portion of the Award
which is then subject to restrictions as provided herein.  

28. Compliance with Section 409A of the Code.  This Award is intended to comply
with the “short-term deferral” rule set forth in Treasury Regulation Section
1.409A-1(b)(4).  Notwithstanding the foregoing, if it is determined that the
Award fails to satisfy the requirements of the short-term deferral rule and is
otherwise deferred compensation subject to Section 409A, and if you are a
“Specified Employee” (within the meaning set forth in Section 409A(a)(2)(B)(i)
of the Code) as of the date of your “separation from service” (within the
meaning of Treasury Regulation Section 1.409A-1(h) and without regard to any
alternative definition thereunder), then the issuance of any shares that would
otherwise be made upon the date of the separation from service or within the
first six (6) months thereafter will not be made on the originally scheduled
date(s) and will instead be issued in a lump sum on the date that is six (6)
months and one day after the date of the separation from service, with the
balance of the shares issued thereafter in accordance with the original vesting
and issuance schedule set forth above, but if and only if such delay in the
issuance of the shares is necessary to avoid the imposition of adverse taxation
on you in respect of the shares under Section 409A of the Code.  Each
installment of shares that vests is intended to constitute a “separate payment”
for purposes of Treasury Regulation Section 1.409A-2(b)(2).  

* * * * *

This Restricted Stock Unit Award Agreement shall be deemed to be signed by the

Company and by you upon your signing or otherwise by your acceptance of the
Restricted Stock

Unit Grant Notice to which it is attached.

15

--------------------------------------------------------------------------------

Exhibit A

Appendix to Restricted Stock Unit Award Agreement

Special Terms and Conditions for Employees outside the United States

Capitalized terms used but not defined in this Appendix have the meanings set
forth in the Plan and/or in the Restricted Stock Unit Award Agreement.

Terms and Conditions

This Appendix includes additional terms and conditions that govern the
Restricted Stock Units granted to you under the Plan if you reside and/or work
in one of the countries listed below.  If you are a citizen or resident (or are
considered as such for local law purposes) of a country other than the country
in which you are currently residing and/or working, or if you relocate to
another country after the grant of the Restricted Stock Units, the Company
shall, in its discretion, determine to what extent the special terms and
conditions contained herein shall be applicable to you.

Notifications

This Appendix may also include information regarding exchange controls and
certain other issues of which you should be aware with respect to participation
in the Plan.  The information is based on the securities, exchange control, and
other laws in effect in the respective countries as of March 2016.  Such laws
are often complex and change frequently.  As a result, the Company strongly
recommends that you not rely on the information in this Appendix as the only
source of information relating to the consequences of your participation in the
Plan because the information may be out of date at the time the Restricted Stock
Units vest or you sell shares of Common Stock acquired under the Plan.

In addition, the information contained herein is general in nature and may not
apply to your particular situation, and the Company is not in a position to
assure you of a particular result.  Accordingly, you are advised to seek
appropriate professional advice as to how the relevant laws in your country may
apply to your situation.

Finally, if you are a citizen or resident (or are considered as such for local
law purposes) of a country other than the country in which you are currently
residing and/or working, or if you relocate to another country after the grant
of the Restricted Stock Units, the notifications contained herein may not be
applicable to you in the same manner.

16

--------------------------------------------------------------------------------

Australia

Terms and Conditions

Breach of Law.  Notwithstanding anything else in the Plan or the Restricted
Stock Unit Award Agreement, you will not be entitled to, and shall not claim any
benefit (including without limitation a legal right) under the Plan if the
provision of such benefit would give rise to a breach of Part 2D.2 of the
Corporations Act 2001 (Cth), any other provision of that Act, or any other
applicable statute, rule or regulation which limits or restricts the giving of
such benefits.  Further, the Employer is under no obligation to seek or obtain
the approval of its shareholders in general meeting for the purpose of
overcoming any such limitation or restriction.

Notifications

Securities Law Information.  The grant of the Award is intended to comply with
the provisions of the Corporations Act 2001, ASIC Regulatory Guide 49 and ASIC
Class Order CO 14/1000.  Additional details are set forth in the Offer Document
for the Offer of Restricted Stock Units to Australian Resident Employees, which
was distributed with the Grant Notice, this Agreement and any other Plan
documents.

Exchange Control Information.  Exchange control reporting is required for cash
transactions exceeding A$10,000 and international fund transfers.  You
understand that the Australian bank assisting with the transaction may file the
report on your behalf.  If there is no Australian bank involved in the transfer,
you will be required to file the report.  You should consult with your personal
advisor to ensure proper compliance with applicable reporting requirements in
Australia.

Austria

Notifications

Exchange Control Information.  If you hold shares of Common Stock acquired under
the Plan outside Austria (even if held outside of Austria with an Austrian
bank), you understand that you may need to submit an annual report to the
Austrian National Bank using the form “Standmeldung/Wertpapiere.”  An exemption
applies if the value of the shares of Common Stock held outside Austria as of
December 31 does not exceed €5,000,000 or the value of the shares as of any
quarter does not exceed €30,000,000.  If the former threshold is exceeded,
annual reporting obligations are imposed, whereas if the latter threshold is
exceeded, quarterly reports must be submitted.  The deadline for filing the
annual report is January 31 of the following year and the deadline for the
quarterly report is the 15th of the month following the end of the respective
quarter.  

17

--------------------------------------------------------------------------------

When the shares of Common Stock are sold or dividends are paid on such shares of
Common Stock, there may be exchange control obligations if the cash received is
held outside Austria, as a separate reporting requirement applies to any
non-Austrian cash accounts.  If the transaction volume of all of your cash
accounts abroad exceeds €10,000,000, the movements and the balance of all
accounts must be reported monthly, as of the last day of the month, on or before
the 15th day of the following month, using the form “Meldungen SI-Forderungen
und/oder SI-Verpflichtungen.”  If the transaction value of all cash accounts
abroad is less than €10,000,000, no ongoing reporting requirements apply.

Brazil

Terms and Conditions

Compliance with Law.  By accepting the Award and accepting the terms of the
Agreement, you acknowledge and agree to comply with all applicable Brazilian
laws and pay any and all applicable Tax-Related Items associated with the Award,
the sale of shares of Common Stock acquired under the Plan, and the receipt of
any dividends paid on such shares of Common Stock.

Notifications

Exchange Control Information.  If you are a Brazilian resident, you must submit
an annual declaration of assets and rights held outside of Brazil to the Central
Bank of Brazil if the aggregate value of such assets and rights is US$100,000 or
more.    If the aggregate value of such assets and rights is US$100,000,000 or
more, the declaration is required quarterly.  Assets and rights that must be
reported include shares of Common Stock acquired under the Plan.  You should
consult with a personal advisor to ensure compliance with the applicable
exchange control requirements.

Tax on Financial Transaction (IOF).  Payments to foreign countries and
repatriation of funds into Brazil, and the conversion between BRL and USD
associated with such fund transfers,  may be subject to the Tax on Financial
Transactions.  It is your responsibility to comply with any applicable Tax on
Financial Transactions arising from your participation in the Plan.  You should
consult with your personal tax advisor for additional details.

Canada

Terms and Conditions

Termination of Continuous Service.  This provision replaces the last paragraph
of Section 2 of the Restricted Stock Unit Award Agreement:

For purposes of your Award, your Continuous Service will be considered
terminated (regardless of the reason of termination, whether or not later found
to be invalid or in breach of employment or other laws or rules in the
jurisdiction where you are providing service or the terms of your employment or
service agreement, if any) effective as of the date that is the earlier of (1)
the date of termination of your Continuous Service; (2) the date on which you
receive written notice of such termination; or (3) the date you no longer
actively provide services to the Company or any Affiliate, regardless of any
notice period or period of pay in lieu of such notice mandated under

18

--------------------------------------------------------------------------------

applicable laws (including, but not limited to, statutory law and/or common
law);  the Board shall have the exclusive jurisdiction to determine when you are
no longer actively employed or providing services for purposes of the Plan
(including whether you still may be considered to be employed or providing
services while on a leave of absence).

The following provisions apply only if you reside in Quebec:

Language Consent.  The parties acknowledge that it is their express wish that
the Agreement, as well as all documents, notices and legal proceedings entered
into, given or instituted pursuant hereto or relating directly or indirectly
hereto, be drawn up in English.  

Les parties reconnaissent avoir exigé la rédaction en anglais de cette
convention («Agreement»), ainsi que cette Annexe, ainsi que de tous documents,
avis et procédures judiciaires, exécutés, donnés ou intentés en vertu de, ou
liés directement ou indirectement à, la présente convention.

Data Privacy Consent.  This provision supplements Section 14 of the Restricted
Stock Unit Award Agreement:

You authorize the Company and the Company’s representatives to discuss with and
obtain all relevant information from all personnel, professional or
non-professional, involved with the administration of the Plan.  You further
authorize the Company and any Affiliate, Morgan Stanley Smith Barney LLC and any
other stock plan service provider or any designated third party that may be
selected by the Company in the future to assist with the Plan to disclose and
discuss the Plan with their advisors.  You also authorize the Company and any
Affiliate to record such information and to keep such information in your
employee file.

Notifications

Securities Law Information.  You understand that you are permitted to sell
shares of Common Stock acquired pursuant to the Plan through the designated
broker appointed under the Plan, if any, provided the sale of the shares
acquired pursuant to the Plan takes place outside of Canada through the
facilities of a stock exchange on which the shares are listed.

Foreign Asset/Account Reporting Information.  If you are a Canadian resident,
you may be required to report your foreign property on form T1135 (Foreign
Income Verification Statement) if the total cost of the foreign property exceeds
C$100,000 at any time in the year.  Foreign property includes shares of Common
Stock acquired under the Plan, and may include the Restricted Stock Units.  The
Restricted Stock Units must be reported--generally at a nil cost--if the
$100,000 cost threshold is exceeded because of other foreign property you
hold.  If shares of Common Stock are acquired, their cost generally is the
adjusted cost base (“ACB”) of the shares of Common Stock.  The ACB ordinarily
would equal the fair market value of the shares at the time of acquisition, but
if you own other shares of Common Stock, this ACB may have to be averaged with
the ACB of the other shares.  The form T1135 generally must be filed by April 30
of the following year.  You should consult with a personal advisor to ensure
compliance with the applicable reporting requirements.

19

--------------------------------------------------------------------------------

France

Terms and Conditions

Language Acknowledgement.  You confirm having read and understood the documents
relating to the Plan, including the Agreement with all terms and conditions
included therein, which were provided in the English language.  You accept the
terms of those documents accordingly.

Consentement Relatif à la Langue Utilisée.  Vous confirmez avoir lu et compris
le Plan et cette convention («Agreement») et les Terms et Conditions, incluant
tous leurs terms et conditions, qui ont été transmis en langue anglaise.  Vouz
acceptez les dispositions de ces documents en connaissance de cause.

Notifications

Award Type.  The Restricted Stock Units are not intended to qualify for special
tax or social security treatment in France.

Foreign Asset/Account Reporting Information.  If you are a French resident and
maintain a foreign bank account, you must report such account to the French tax
authorities when filing your annual tax return.  Failure to comply with this
requirement could trigger significant penalties and you should consult with your
personal advisor to ensure proper compliance with applicable reporting
requirements in France.

Germany

Notifications

Exchange Control Information.  Cross-border payments in excess of €12,500 must
be reported monthly to the German Federal Bank (Bundesbank).  In case of
payments in connection with securities (including proceeds realized upon the
sale of shares of Common Stock or the receipt of dividends), the report must be
made by the 5th day of the month following the month in which the payment was
received.  The report must be filed electronically and the form of report
(“Allgemeine Meldeportal Statistik”) can be accessed via the Bundesbank’s
website (www.bundesbank.de), in both German and English.  You are responsible
for making this report.

Hong Kong

Terms and Conditions

Sale Restriction.  Shares of Common Stock received at vesting of the Award are
accepted as a personal investment.  Notwithstanding anything contrary in the
Agreement or the Plan, in the event the Award vests such that shares are issued
to you within six months of the Date of Grant, you agree that you will not offer
to the public or otherwise dispose of any shares acquired prior to the six-month
anniversary of the Date of Grant.

20

--------------------------------------------------------------------------------

Securities Law Information.  WARNING: You understand that the contents of the
Agreement, the Plan and other incidental communication materials have not been
reviewed by any regulatory authority in Hong Kong.  You should exercise caution
in relation to the Restricted Stock Units.  If you are in any doubt about any of
the contents of the Plan, you should obtain independent professional
advice.  You understand that neither this Award nor the issuance of shares of
Common Stock upon vesting of the Restricted Stock Units constitutes a public
offer of securities under Hong Kong law and is available only to Employees,
Consultants or Directors of the Company and its Affiliates.  You understand that
the Agreement, the Plan and other incidental communication materials that you
may receive (i) are not intended to constitute a “prospectus” for a public
offering of securities under applicable securities legislation in Hong Kong and
(ii) are intended only for the personal use of each Employee, Consultant or
Director of the Company or Affiliate and may not be distributed to any other
person.

Ireland

Notifications

Director Notification Obligation.  Directors, shadow directors or secretaries of
an Irish Affiliate whose interest in the Company represents more than 1% of the
Company’s voting share capital must notify the Irish Affiliate in writing within
five business days of receiving or disposing of an interest in the Company
(e.g., Restricted Stock Unit granted under the Plan, shares of Common Stock,
etc.), or within five business days of becoming aware of the event giving rise
to the notification requirement or within five business days of becoming a
director or secretary if such an interest exists at the time.  This notification
requirement also applies with respect to the interests of the spouse or children
under the age of 18 of the director, shadow director or secretary (whose
interests will be attributed to the director, shadow director or secretary).

Italy

Data Privacy Notice.  The following provisions replace Section 14 of the
Restricted Stock Unit Award Agreement:

You understand that that the Company and the Employer may hold certain personal
information about you, including your name, home address and telephone number,
date of birth, social insurance number or other identification number, salary,
nationality, job title, any shares of Common Stock or directorships you hold in
the Company, details of the Plan or any other entitlement to shares of Common
Stock awarded, canceled, vested, unvested or outstanding in your favor (“Data”),
for the exclusive purpose of managing and administering the Plan.

21

--------------------------------------------------------------------------------

You also understand that providing the Company with the Data is necessary for
the performance of the Plan and that your refusal to provide such Data would
make it impossible for the Company to perform its contractual obligations and
may affect your ability to participate in the Plan.  The Controller of personal
data processing is Pure Storage, Inc., with registered offices at 650 Castro
Street, Suite #260, Mountain View, California, United States f America, and,
pursuant to Legislative Decree no.  196/2003, its representative in Italy is
Pure Storage Italy, SRL with registered address at Via Alfredo Tornaghi 59,
Cassano D’Adda, CAP 20062, Milan, Italy.  

You understand that your Data will not be publicized, but it may be transferred
to banks, other financial institutions or brokers involved in the management and
administration of the Plan.  You further understand that the Company and any
Affiliate will transfer Data amongst themselves as necessary for the purpose of
implementation, administration and management of your participation in the Plan,
and that the Company and any Affiliate may each further transfer Data to third
parties assisting the Company in the implementation, administration and
management of the Plan, including any requisite transfer to a broker or another
third party with whom you may elect to deposit any shares of Common Stock
acquired under the Plan.  Such recipients may receive, possess, use, retain and
transfer the Data in electronic or other form, for the purposes of implementing,
administering and managing your participation in the Plan.  You understand that
these recipients may be located in the European Economic Area, or elsewhere,
such as the U.S.  Should the Company exercise its discretion in suspending all
necessary legal obligations connected with the management and administration of
the Plan, it will delete your Data as soon as it has accomplished all the
necessary legal obligations connected with the management and administration of
the Plan.

You understand that Data processing related to the purposes specified above
shall take place under automated or non-automated conditions, anonymously when
possible, that comply with the purposes for which Data is collected and with
confidentiality and security provisions as set forth by applicable laws and
regulations, with specific reference to Legislative Decree no.  196/2003.

The processing activity, including communication, the transfer of your Data
abroad, including outside of the European Economic Area, as herein specified and
pursuant to applicable laws and regulations, does not require your consent
thereto as the processing is necessary to performance of contractual obligations
related to implementation, administration and management of the Plan.  You
understand that, pursuant to Section 7 of the Legislative Decree no.  196/2003,
you have the right to, including but not limited to, access, delete, update, ask
for rectification of your Data and cease, for legitimate reason, the Data
processing.  Furthermore, you are aware that your Data will not be used for
direct marketing purposes.  In addition, the Data provided may be reviewed and
questions or complaints can be addressed by contacting your human resources
department.

22

--------------------------------------------------------------------------------

Plan Acknowledgement.  You acknowledge having specifically and expressly
approved and agreed to the following sections of the Restricted Stock Unit Award
Agreement: Section 4 (Compliance), Section 10 (Responsibility for Taxes),
Section 12 (Nature of Grant), Section 13 (No Advice Regarding Grant), Section 20
(Language), Section 22 (Appendix), Section 23 (Imposition of Other
Requirements), Section 24 (Governing Law/Venue) and the Data Privacy Notice set
forth above.

Foreign Asset/Account Reporting Information.  Italian residents who, at any time
during the fiscal year, hold foreign financial assets (such as cash and shares
of Common Stock) which may generate income taxable in Italy are required to
report such assets on their annual tax returns or on a special form if no tax
return is due.  The same reporting duties apply to Italian residents who are
beneficial owners of the foreign financial assets pursuant to Italian money
laundering provisions, even if they do not directly hold the foreign asset
abroad.  You are advised to consult a personal legal advisor to ensure
compliance with applicable reporting requirements.

Foreign Asset Tax Information.  The value of the financial assets held outside
of Italy by Italian residents is subject to a foreign asset tax.  Such tax is
currently levied at an annual rate of 2 per thousand (0.2%).  The taxable amount
will be the fair market value of the financial assets (e.g., shares of Common
Stock acquired under the Plan) assessed at the end of the calendar year.

Japan

Foreign Asset/Account Reporting Information.  Japanese residents are required to
report details of any assets held outside of Japan as of December 31, including
shares of Common Stock acquired under the Plan, to the extent such assets have a
total net fair market value exceeding ¥50,000,000.  Such report will be due by
March 15 each year.  You are responsible for complying with this reporting
obligation if applicable to you and you should consult your personal tax advisor
in this regard.

Malaysia

Terms and Conditions

Data Privacy.  The following provisions replace in its entirety Section 14 of
the Restricted Stock Unit Award Agreement:

As a condition of the grant of this Award, you hereby explicitly and
unambiguously consent to the collection, use, processing and transfer, in
electronic or other form, of personal data as described in this paragraph by and
among, as applicable, the Employer, the Company and any other Affiliate for the
exclusive purpose of implementing, administering and managing your participation
in the Plan.  

23

--------------------------------------------------------------------------------

You understand that the Company and the Employer may hold certain personal
information about you, including your name, home address and telephone number,
date of birth, social security number or other identification number (e.g.,
resident registration number), salary, nationality, job title, any shares of
Common Stock or directorships held in the Company, details of all Restricted
Stock Units or any other entitlement to shares of Common Stock awarded,
canceled, vested, unvested or outstanding in your favor (“Data”), for the
purpose of managing and administering the Plan.

You acknowledge that Data will be transferred to Morgan Stanley Smith Barney
LLC, or such other stock plan service providers or brokers as may be selected by
the Company in the future which is assisting the Company with the
implementation, administration and management of the Plan.  You accept  that
these recipients may be located in the United States or the European Economic
Area and that the recipient’s country may have different data privacy laws and
protections than your country.  You authorize the Company, Morgan Stanley Smith
Barney LLC and any other possible recipients which may assist the Company
(presently or in the future) with implementing, administering and managing the
Plan to receive, possess, use, retain and transfer the Data, in electronic or
other form, for the purposes of implementing, administering and managing your
participation in the Plan, including any requisite transfer of Data to Morgan
Stanley Smith Barney LLC or any other third party with whom you may elect to
deposit any shares of Common Stock acquired upon settlement of this Award, as
such Data may be required for the administration of the Plan and/or the
subsequent holding of shares of Common Stock on your behalf.  You
understand  Data will be held only as long as necessary to implement, administer
and manage your participation in the Plan.  You understand that you may, at any
time, view Data, request additional information about the storage and processing
of Data, require any necessary amendments to Data or refuse or withdraw the
consents herein, without cost to you, by contacting your local human resources
representative, Susan Newton, at +65 81688039 or
susan@purestorage.com.  Further, you understand that you are providing the
consents herein on a purely voluntary basis.  If you do not consent, or later
seek to revoke consent, your employment status or service with the Company or
the Employer will not be affected; the only consequence of refusing or
withdrawing consent is that the Company would not be able to grant you
Restricted Stock Units or other equity awards to you or administer or maintain
such awards.  Therefore, you understand that refusing or withdrawing consent may
affect your ability to participate in the Plan.  For more information on the
consequences of refusal to consent or withdrawal of consent, you understand that
you may contact your local human resources representative.  

Data Privacy.  Peruntukkan-peruntukkan berikutnya menggantikan secara
keseluruhan Seksyen 14 Perjanjian Saham Unit Terbatas:

Sebagai syarat pemberian Anugerah ini, anda dengan ini secara eksplisit dan
tanpa sebarang keraguan mengizinkan pengumpulan, penggunaan dan pemindahan,
dalam bentuk elektronik atau lain-lain, data peribadi seperti yang diterangkan
dalam perenggan ini oleh dan di antara, seperti mana yang terpakai, Majikan,
Syarikat dan mana-mana Syarikat Induk untuk tujuan ekslusif bagi melaksanakan,
mentadbir dan menguruskan penyertaan anda dalam Pelan.

24

--------------------------------------------------------------------------------

Anda memahami bahawa Syarikat dan Majikan mungkin memegang maklumat peribadi
tertentu tentang anda, termasuk  nama anda, alamat rumah dan nombor telefon,
tarikh lahir, nombor insurans sosial atau nombor pengenalan lain (contohnya
nombor pendaftaran penduduk), gaji, kewarganegaraan, jawatan, apa-apa syer dalam
Saham Biasa atau jawatan pengarah yang dipegang di Syarikat, butir-butir semua
Unit Saham Terbatas atau apa-apa hak  kepada Saham Biasa yang dianugerahkan,
dibatalkan, dilaksanakan, terletak hak, tidak diletak hak ataupun yang belum
dijelaskan bagi faedah anda (“Data”), untuk tujuan eksklusif bagi menguruskan
dan mentadbir Pelan.  

Anda mengakui bahawa Data akan dipindahkan kepada Morgan Stanley Smith Barney
LLC, atau pembekal perkhidmatan pelan saham atau broker lain yang mungkin
ditetapkan oleh Syarikat pada masa depan yang membantu Syarikat dengan
pelaksanaan, pentadbiran dan pengurusan Pelan.  Anda menerima bahawa
penerima-penerima ini mungkin berada di Amerika Syarikat atau Kawasan Ekonomi
Eropah dan bahawa negara penerima-penerima mungkin mempunyai undang-undang
privasi data dan perlindungan yang berbeza daripada negara anda.  Anda memberi
kuasa kepada Syarikat, Morgan Stanley Smith Barney LLC dan mana-mana
penerima-penerima yang mungkin membantu Syarikat (pada masa sekarang atau pada
masa depan) dengan melaksanakan, mentadbir dan menguruskan Pelan untuk menerima,
memiliki, menggunakan, mengekalkan dan memindahkan Data, dalam bentuk elektronik
atau lain-lain, dengan tujuan untuk melaksanakan, mentadbir dan menguruskan
penyertaan anda dalam Pelan, termasuk pemindahan Data kepada Morgan Stanley
Smith Barney LLC atau pihak ketiga lain dengan siapa anda mungkin memilih untuk
mendepositkan apa-apa syer dalam Saham Biasa yang dimiliki atas penyelesaian
Anugerah ini, kerana Data tersebut mungkin diperlukan untuk pentadbiran Pelan
dan / atau pegangan syer dalam saham biasa seterusnya bagi pihak anda.  Anda
memahami bahawa Data hanya akan disimpan untuk tempoh yang perlu bagi
melaksanakan, mentadbir, dan menguruskan penyertaan anda dalam Pelan.  Anda
memahami bahawa anda boleh, pada bila-bila masa, melihat Data, meminta maklumat
tambahan mengenai penyimpanan dan pemprosesan Data, meminta bahawa
pindaan-pindaan yang perlu dilaksanakan ke atas Data atau menolak atau menarik
balik persetujuan dalam ini, dalam mana-mana kes, tanpa kos kepada anda, dengan
menghubungi secara bertulis wakil sumber manusia tempatan anda, Susan Newton,
+65 81688039, susan@purestorage.com.  Selanjutnya, anda memahami bahawa anda
memberi persetujuan ini secara sukarela.  Sekiranya anda tidak bersetuju, atau
kemudian membatalkan persetujuan anda, status pekerjaan atau perkhidmatan anda
dengan Syarikat atau Majikan tidak akan terjejas; satunya akibat jika tidak
bersetuju atau menarik balik persetujuan adalah bahawa Syarikat tidak akan dapat
menganugerahkan kepada anda Unit-unit Saham Terbatas atau anugerah ekuiti lain
atau mentadbir atau mengekalkan anugerah tersebut.  Oleh itu, anda memahami
bahawa keengganan atau penarikan balik persetujuan boleh menjejaskan keupayaan
anda untuk mengambil bahagian dalam Pelan.  Untuk maklumat lanjut mengenai
akibat keengganan untuk memberikan keizinan atau penarikan balik keizinan, anda
memahami bahawa anda boleh menghubungi wakil sumber manusia tempatan anda.

Notifications

Director Notification Obligation.  If you are a director of a Malaysian
Affiliate, you are subject to certain notification requirements under the
Malaysian Companies Act.  Among these requirements is an obligation to notify
the Malaysian Affiliate in writing when you receive or

25

--------------------------------------------------------------------------------

dispose of an interest (e.g., Restricted Stock Units or shares of Common Stock)
in the Company or any related company.  Such notifications must be made within
fourteen days of receiving or disposing of any interest in the Company or any
Affiliate.

Mexico

Terms and Conditions

Acknowledgement of the Agreement.  In accepting the Award, you acknowledge that
you have received a copy of the Plan, have reviewed the Plan and the Agreement
in their entirety and fully understand and accept all provisions of the Plan and
the Agreement.  You further acknowledge that you have read and specifically and
expressly approve the terms and conditions of Section 12 of the Restricted Stock
Unit Award Agreement, in which the following is clearly described and
established:

 

a)

That your participation in the Plan does not constitute an acquired right.  

 

b)

That the Plan and your participation in the Plan is offered by the Company on a
wholly discretionary basis.  

 

c)

That your participation in the Plan is voluntary.

 

d)

That the Company and its subsidiaries are not responsible for any decrease in
the value of the shares of Common Stock granted under the Plan.  

Labor Law Policy and Acknowledgement.  By participating in the Plan, you
expressly recognize that the Company, Pure Storage, Inc., with registered
offices at 650 Castro Street, Suite #260, Mountain View, California, United
States of America, is solely responsible for the administration of the Plan and
that your participation in the Plan and acquisition of shares of Common Stock do
not constitute an employment relationship between you and the Company since you
are participating in the Plan on a wholly commercial basis.  Based on the
foregoing, you expressly recognize that the Plan and any benefits you may derive
from participation in the Plan do not establish any rights between you and the
Employer or any other Affiliate, and do not form part of the employment
conditions and/or benefits provided by the Employer, and any modification of the
Plan or its termination will not constitute a change or impairment of the terms
and conditions of the your employment.

You further understand that participation in the Plan is as a result of a
unilateral and discretionary decision of the Company, therefore, the Company
reserves the absolute right to amend and/or discontinue the your participation
at any time without any liability to you.

Finally, you hereby declare that you do not reserve any action or right to bring
any claim against the Company for any compensation or damages regarding any
provision of the Plan or the benefits derived under the Plan, and you therefore
grant a full and broad release to the Company, its Affiliates, its shareholders,
officers, agents or legal representatives with respect to any claim that may
arise.

26

--------------------------------------------------------------------------------

Spanish Translations:

Reconocimiento de la Política.  Derivado de mi aceptación, reconozco que he
recibido una copia del Plan, he revisado el mismo y el Convenio en su totalidad
y comprendo y estoy de acuerdo con los todas las disposiciones tanto del Plan
como del Convenio.  Asimismo, reconozco que he leído y específica y expresamente
manifiesto mi conformidad con los términos y condiciones establecidos en el
Capitulo 13 de dicho Convenio, en el cual se establece claramente que:

 

a)

Mi participación en el Plan de ninguna manera constituye un derecho adquirido.  

 

b)

Que el Plan y mi participación en el mismo es una oferta por parte de la
Compañía de forma completamente discrecional.  

 

c)

Que mi participación en el Plan es voluntaria.  

 

d)

Que la Compañía y sus Afiliados no son responsables de cualquier pérdida en el
valor de participaciones en Acciones Ordinarias otorgadas mediante el Plan.

Política de Legislación Laboral y Acuse de Recibo.  Al participar en el Plan,
Ud.  expresamente reconoce que la Compañía, Pure Storage, Inc., con oficinas
registradas en 650 Castro Street, Suite #260, Mountain View, California, Estados
Unidos de América, únicamente es responsable de la administración del Plan y que
la participación suyo en el Plan y la adquisición de participaciones en Acciones
Ordinarias no constituye una relación de trabajo entre Ud.  y la Compañía, por
causa que Ud.  está participando en el Plan en una base enteramente
comercial.  Con base en lo anterior, Ud.  expresamente reconoce que el Plan y
cualquier prestación que pueda recibir de la participación en el Plan no
establece derecho alguno entre Ud.  y el Patrón, o cualquier otro Afiliado, y no
forma parte de las condiciones de trabajo y/o prestaciones provistas por el
Patrón, y que cualquier modificación al Plan o la terminación del mismo no
constituirán un cambio o deterioro de las condiciones de su trabajo.

A su vez, Ud.  comprende que la participación en el Plan se da como resultado de
una decisión unilateral y discrecional de la Compañía; por lo que la Compañía se
reserva el derecho absoluto de modificar y/o discontinuar su participación en
cualquier momento y sin ninguna responsabilidad hacia Ud.

Finalmente, Ud.  en este acto declara que no se reserva ninguna acción o derecho
para intentar reclamación alguna en contra de la Compañía por cualquier
compensación o daños relacionada con cualquier provisión del Plan o de los
beneficios derivados del mismo, por lo que Ud.  otorga el más amplio y completo
finiquito a la Compañía, sus Afiliados, sus accionistas, directivos, agentes o
representantes legales en relación a cualquier reclamación que pueda
presentarse.

27

--------------------------------------------------------------------------------

Netherlands

Notifications

[gttpz0fid122000001.jpg]

New Zealand

Terms and Conditions

Securities Law Information.  Restricted Stock Units are granted in reliance upon
the exemptions available under the Securities Act (Overseas Employee Share
Purchase Schemes) Exemption Notice 2002.  Accordingly, you are hereby notified
that the following documents are available for your review on the Company
intranet site or are available upon request to your local human resources
representative: (1) a description of the Plan and its terms and conditions
(i.e., the Plan prospectus), and (2) the most recent annual report and quarterly
reports of the Company.

In addition, the Form S-8 registration statement filed with the Securities and
Exchange Commission under the Securities Act 1933 of the United States (together
with the documents incorporated by reference) is available at
http://www.sec.gov/cgi-bin/browse-edgar?company=pure+storage&owner=exclude&action=getcompany
or upon oral or written request, or online at emailed to
stockadmin@purestorage.com.  You acknowledge and agree that you may direct any
requests to your local human resources representative.  The documents
incorporated by reference in the Form S-8 registration statement currently
include the Plan document.  You also may make a separate request (unrelated to
the Form S-8) for a copy of the Plan document at any time.

The documents incorporated by reference into the Form S-8 are updated
periodically.  At the time of your request, the Company will provide you with
the most recent documents incorporated by reference into the Form S-8.

Singapore

Terms and Conditions

Sale Restriction.  The following provision supplements Section 5 of the
Restricted Stock Unit Award Agreement:

You hereby agree that any shares of Common Stock received at settlement will not
be offered for sale in Singapore prior to the six-month anniversary Date of
Grant, unless such sale or offer is made pursuant to the exemption under Part
XIII Division I Subdivision (4) (other than section 280) of the Singapore
Securities and Futures Act (Chapter 289, 2006 Ed.) (“SFA”).

28

--------------------------------------------------------------------------------

Securities Law Information.  You acknowledge and agree that the Restricted Stock
Units are being granted in reliance on section 273(1)(f) of the SFA and are not
granted to you with a view to the Restricted Stock Units or the underlying
shares of Common Stock being subsequently offered for sale to any other
party.  The Plan has not been lodged or registered as a prospectus with the
Monetary Authority of Singapore.  

Notifications

Chief Executive Officer/Director Notification Obligation.  You acknowledge and
agree that if you are the Chief Executive Officer (“CEO”) or a director,
associate director or shadow director of a Singapore Affiliate, you are subject
to certain notification requirements under the Singapore Companies Act.  Among
these requirements is an obligation to notify the Singapore Affiliate in writing
when you receive an interest (e.g., shares of Common Stock) in the Company or
any Affiliate.  In addition, you must notify the Singapore Affiliate when you
sell shares of Common Stock or shares of any Affiliate (including when you sell
shares of Common Stock acquired at vesting).  These notifications must be made
within two business days of acquiring or disposing of any interest in the
Company or any Affiliate.  In addition, a notification of your interest in the
Company or any Affiliate must be made within two business days of becoming the
CEO or a director.

South Africa

Terms and Conditions

Securities Law Information.  In compliance with South African Securities Law,
you acknowledge that you have been notified that the documents listed below are
available for your review at the addresses listed below:

 

1.

Pure Storage, Inc.’s most recent annual financial statements –
http://www.sec.gov/Archives/edgar/data/1474432/000119312515326779/d895532ds1a.htm
[http://www.sec.gov/Archives/edgar/data/1474432/000119312515326779/d895532ds1a.htm]

 

2.

Pure Storage, Inc.’s most recent Plan prospectus –
https://sites.google.com/a/purestorage.com/hub/home?pli=1, under Stock
Administration, 2015 EIP

You acknowledge that you may have a copy of the above documents sent to you,
without fee, on written request being emailed to Pure Storage, Inc.  at
stockadmin@purestorage.com.

Tax Alert.  By accepting the Award, you agree to notify the Employer of the
amount of any gain you realize upon vesting and settlement of your Award.  If
you fail to advise the Employer of the gain realized upon vesting and
settlement, you may be liable for a fine.  You will be responsible for paying
any difference between the actual tax liability and the amount withheld.

Notifications

Exchange Control Information.  You are responsible for ensuring compliance with
all exchange control laws in South Africa in connection with your participation
in the Plan.  

29

--------------------------------------------------------------------------------

Because exchange control regulations are subject to frequent change, you should
consult your personal legal advisor prior to the acquisition or sale of shares
of Common Stock to ensure your compliance with current regulations.  

South Korea

Notifications

Exchange Control Information.  Korean residents who realize US$500,000 or more
from the sale of shares of Common Stock or the receipt of any dividends in a
single transaction must repatriate the proceeds to Korea within three years of
the sale or receipt.

Foreign Asset/Account Reporting Information.  Korean residents must declare all
foreign financial accounts (i.e., non-Korean bank accounts, brokerage accounts,
etc.) to the Korean tax authority and file a report with respect to such
accounts if the monthly balance of such accounts exceeds KRW 1 billion (or an
equivalent amount in foreign currency) on any month-end during a calendar
year.  You should consult with your personal tax advisor to determine your
personal reporting obligations.

Spain

Terms and Conditions

Nature of Grant.  The following provisions supplement Section 12 of the
Restricted Stock Unit Award Agreement:

In accepting the Award, you consent to participation in the Plan and acknowledge
that you have received a copy of the Plan.

You understand and agree that, unless otherwise provided in the Agreement, the
vesting and settlement of the Award is expressly conditioned on your Continuous
Service such that if your employment or rendering of services terminates for any
reason whatsoever, your Award will cease vesting immediately effective as of the
date of such termination for any reason including, but not limited to,
resignation, retirement, disciplinary dismissal adjudged to be with cause,
disciplinary dismissal adjudged or recognized to be without cause (i.e., subject
to a “despido improcedente”), individual or collective dismissal on objective
grounds, whether adjudged or recognized to be with or without cause, material
modification of the terms of employment under Article 41 of the Workers’
Statute, relocation under Article 40 of the Workers’ Statute, and/or Article 50
of the Workers’ Statute, unilateral withdrawal by the Employer and  under
Article 10.3 of the Royal Decree 1382/1985.  Consequently, upon termination for
any of the above reasons, you will automatically lose any rights to Restricted
Stock Units granted to you that were unvested on the date of termination, as
described in the Agreement.

You understand that the Company has unilaterally, gratuitously and in its own
discretion decided to grant Restricted Stock Units under the Plan to certain
individuals who may be Employees, Consultants or Directors of the Company or an
Affiliate throughout the world.  The decision is a limited decision that is
entered into upon the express assumption and condition that any grant will not
bind the Company or an Affiliate on an ongoing basis, other than as set forth in
the

30

--------------------------------------------------------------------------------

Agreement.  Consequently, you understand that the Restricted Stock Units are
granted on the assumption and condition that the Restricted Stock Units and any
shares of Common Stock acquired upon vesting of the Restricted Stock Units are
not a part of any employment or service contract (either with the Company or an
Affiliate) and shall not be considered a mandatory benefit, salary for any
purposes (including severance compensation), or any other right
whatsoever.  Further, you understand that the Restricted Stock Units would not
be granted to you but for the assumptions and conditions referred to above;
thus, you acknowledge and freely accept that should any or all of the
assumptions be mistaken, or should any of the conditions not be met for any
reason, any grant of or right to the Restricted Stock Units shall be null and
void.  

Notifications

Securities Law Information.  You understand that the Restricted Stock Units and
the shares of Common Stock described in the Agreement do not qualify under
Spanish regulations as securities.  No “offer of securities to the public,” as
defined under Spanish law, has taken place or will take place in the Spanish
territory.  This Agreement has not been nor will be registered with the Comisión
Nacional del Mercado de Valores, and does not constitute a public offering
prospectus.

Exchange Control Information.  You must declare the acquisition, ownership and
disposition of stock in a foreign company (including shares of Common Stock
acquired under the Plan) to the Spanish Dirección General de Comercio e
Inversiones (the “DGCI”), the Bureau for Commerce and Investments, which is a
department of the Ministry of Economy and Competitiveness, for statistical
purposes.  You must also declare ownership of any shares of Common Stock by
filing a Form D-6 with the Directorate of Foreign Transactions each January
while the shares of Common Stock are owned.  In addition, the sale of shares of
Common Stock must also be declared on Form D-6 filed with the DGCI in January,
unless the sale proceeds exceed the applicable threshold (currently €1,502,530),
or you hold 10% or more of the share capital of the Company or other such amount
that would entitle you to join the Board, in which case the filing is due within
one month after the sale.  

Foreign Asset/Account Reporting Information.  You are required to electronically
declare to the Bank of Spain any security accounts (including brokerage accounts
held abroad), as well as the securities (including shares of Common Stock
acquired under the Plan) held in such accounts, and any transactions carried out
with non-residents, if the value of the transactions for all such accounts
during the prior year or the balances in such accounts as of December 31 of the
prior year exceeds €1,000,000.  More frequent reporting is required if such
transaction value or account balance exceeds €100,000,000.  If neither the total
balances nor the total transactions with non-residents during the relevant
period exceeds €50,000,000, a summarized form of declaration may be used.

In addition, to the extent you hold shares and/or have bank accounts outside of
Spain with a value in excess of €50,000 (for each type of asset) as of December
31, you will be required to report information on such assets on your tax return
for such year.  After such shares and/or accounts are initially reported, the
reporting obligation will apply for subsequent years only if the value of any
previously reported shares or accounts increases by more than €20,000 as of each
subsequent December 31.

31

--------------------------------------------------------------------------------

Sweden

There are no country-specific terms.

Switzerland

Notifications

Securities Law Information.  You acknowledge that the Plan is not intended to be
publicly offered in or from Switzerland.  Neither the Agreement  nor any other
materials relating to the Award constitute a prospectus as such term is
understood pursuant to article 652a of the Swiss Code of Obligations, and
neither the Agreement nor any other materials relating to the Award may be
publicly distributed nor otherwise made publicly available in Switzerland.

Taiwan

Terms and Conditions

Data Privacy.  The following provision supplements Section 14 of the Restricted
Stock Unit Award Agreement:

You hereby acknowledge having read and understood the terms regarding the
collection, processing and transfer of Data contained in Section 14 of the
Restricted Stock Unit Award Agreement and, by participating in the Plan,  you
agree to such terms.  In this regard, upon request of the Company or the
Employer, you agree to provide any executed data privacy consent form (or any
other agreements or consents that may be required by the Employer or the Company
that the Company and/or the Employer may deem necessary under applicable data
privacy laws, either now or in the future.  You understand that you will not be
able to participate in the Plan if you fail to execute any such consent or
agreement.

Notifications

Exchange Control Information.  Taiwanese residents may acquire and remit foreign
currency (including proceeds from the sale of shares of Common Stock) into and
out of Taiwan up to US$5,000,000 per year.  You understand that if you are a
Taiwanese resident, and the transaction amount is TWD$500,000 or more in a
single transaction, you may need to submit a foreign exchange transaction form
and provide supporting documentation to the satisfaction of the remitting bank.

Securities Law Information.  The Restricted Stock Units and the shares of Common
Stock underlying the Restricted Stock Units are available only for Employees,
Consultants or Directors of the Company and its Affiliates.  It is not a public
offer of securities by a Taiwanese company.

32

--------------------------------------------------------------------------------

Thailand

Notifications

Exchange Control Information.  You acknowledge that you are required to
immediately repatriate the proceeds from the sale of shares of Common Stock or
from any dividends paid on such shares of Common Stock to Thailand if the funds
received in a single transaction are US$50,000 or more.  You also will be
required to either convert such repatriated proceeds to Thai Baht or deposit the
proceeds into a foreign currency deposit account within 360 days of
repatriation.  You must specifically report the inward remittance to the Bank of
Thailand on a foreign exchange transaction form.  If you fail to comply with
these obligations, you may be subject to penalties assessed by the Bank of
Thailand.  You acknowledge that you should consult your personal legal advisor
prior to taking any action with respect to remittance of proceeds related to the
Plan into Thailand.  You are responsible for ensuring compliance with all
exchange control laws in Thailand.

United Arab Emirates

Notifications

Securities Law Information.  Participation in the Plan is being offered only to
Employees, Consultants and Directors of the Company and its Affiliates, and is
in the nature of providing equity incentives to those providing services in the
United Arab Emirates.  The Plan and the Agreement, are intended for distribution
only to such participants and must not be delivered to, or relied on by, any
other person.  You should conduct your own due diligence on the securities.  If
you do not understand the contents of the Plan or the Agreement, you understand
that you should consult an authorized financial adviser.  The Emirates
Securities and Commodities Authority has no responsibility for reviewing or
verifying any documents in connection with the Plan, and neither the Ministry of
Economy nor the Dubai Department of Economic Development have approved the Plan
or the Agreement, nor taken any steps to verify the information set out therein
and have no responsibility for such documents.

United Kingdom

Terms and Conditions

Responsibility for Taxes.  The following supplements Section 10 of the
Restricted Stock Unit Award Agreement:

You must pay to the Company or the Employer any amount of income tax that the
Company or the Employer may be required to account to Her Majesty’s Revenue and
Customs (“HMRC”) with respect to the event giving rise to the income tax (the
“Taxable Event”) that cannot be satisfied by the means described in Section 10
of the Restricted Stock Unit Award Agreement.  If payment or withholding of the
income tax due is not made within ninety days of the end of the United Kingdom
(“UK”) tax year in which the Taxable Event occurs, or such other period as
required under UK law (the “Due Date”), you agree that the amount of any
uncollected income tax shall constitute a loan owed by you to the Employer,
effective on the Due Date.  You agree that the loan will bear interest at the
then-current HMRC Official Rate, it will be immediately

33

--------------------------------------------------------------------------------

due and repayable, and the Company or the Employer may recover it at any time
thereafter by any of the means referred to in Section 10 of the Restricted Stock
Unit Award Agreement.  If you fail to comply with your obligations in connection
with the income tax as described in this section, the Company may refuse to
deliver the shares of Common Stock acquired under the Plan.

Notwithstanding the foregoing, if you are a director or executive officer of the
Company (within the meaning of Section 13(k) of the U.S.  Securities Exchange
Act of 1934, as amended), you  shall not be eligible for a loan from the
Employer to cover income tax.  In the event that you are a director or executive
officer and income tax is not collected from or paid by you by the Due Date, the
amount of any uncollected income tax may constitute a benefit to you on which
additional income tax and National Insurance contributions (“NICs”) may be
payable.  You will be responsible for reporting and paying any income tax due on
this additional benefit directly to HMRC under the self-assessment regime and
for reimbursing the Company or the Employer, as applicable, for any employee
NICs due on this additional benefit, which may be recovered from you by the
Company or the Employer at any time thereafter by any of the means referred to
in Section 10 of the Restricted Stock Unit Award Agreement.

34

--------------------------------------------------------------------------------

Attachment II

2015 Equity Incentive Plan

35